Citation Nr: 1117223	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-03 518	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cavernous angioma manifested by numbness of the right side and weakness of the left side, to include as a result of in-service exposure to herbicides and as secondary to service-connected gunshot wound of the abdomen.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas denied entitlement to service connection for cavernous angioma manifested by numbness of the right side and weakness of the left side and entitlement to a TDIU.


FINDING OF FACT

On April 8, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
THERESA M. CATINO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


